UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


BRENDA K. GARLINGER; JOHNNY A.        
GARLINGER,
             Plaintiffs-Appellants,
                v.                             No. 98-2044
HARDEE’S FOOD SYSTEMS, INC.; FAST
FOOD MANAGEMENT, INC.,
             Defendants-Appellees.
                                      
           Appeal from the United States District Court
     for the Northern District of West Virginia, at Wheeling.
              Frederick P. Stamp, Jr., District Judge.
                           (CA-96-189)

                       Argued: May 7, 1999

                     Decided: August 16, 2001

   Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Gary M. Stern, STERN, STERN & STERN CO., L.P.A.,
Steubenville, Ohio, for Appellants. Joseph Edward Starkey, Jr.,
BROWN & LEVICOFF, P.C., Pittsburgh, Pennsylvania, for Appel-
lees. ON BRIEF: Avrum Levicoff, BROWN & LEVICOFF, P.C.,
Pittsburgh, Pennsylvania, for Appellees.
2                GARLINGER v. HARDEE’S FOOD SYSTEMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Brenda and Johnny Garlinger seek a new trial on their product lia-
bility claim against Hardee’s Food Systems, Inc. and a related corpo-
ration, Fast Food Management, Inc. (collectively "Hardee’s") on the
ground that the district court erred in excluding the testimony of their
biomedical engineering expert. For the reasons that follow, we affirm.

                                    I.

   On December 2, 1994, Brenda and Johnny Garlinger ordered cof-
fee from the drive-through window of a Hardee’s fast-food restaurant
in Weirton, West Virginia. While a Hardee’s employee was passing
a cup of coffee to Brenda Garlinger, the cup dropped into Mrs. Gar-
linger’s lap, causing the hot coffee to spill. As a result, Mrs. Garlinger
suffered severe second-degree burns on her thigh, which caused per-
manent scarring.

   Based on these events, the Garlingers brought suit against Hardee’s
in West Virginia state court claiming that the Hardee’s employee was
negligent in causing the coffee to spill and that Hardee’s was strictly
liable because its coffee contained a design defect, namely that it was
served at an unreasonable and dangerously hot temperature. Hardee’s
removed the case to federal court on the basis of diversity of citizen-
ship.

   To support their strict liability claim, the Garlingers sought to
introduce the testimony of Kenneth Diller, a professor of Mechanical
and Biomedical Engineering at the University of Texas, and an expert
in the field of thermodynamics. The Garlingers proffered Diller’s
report, created in preparation for trial, which set forth his findings on
the length of time it takes liquids at various temperatures to produce
threshold second and third-degree burns to human skin. Diller’s ulti-
                 GARLINGER v. HARDEE’S FOOD SYSTEMS                        3
mate conclusion was that Hardee’s serving temperature for coffee was
unacceptably high for human consumption. Diller stated in his report:

     In my opinion the risk of thermal burn associated with serv-
     ing coffee at temperatures in the range of 180o to 190oF is
     unacceptable. Coffee spilled onto bare skin at that tempera-
     ture will cause a severe burn nearly instantaneously. Further,
     coffee drunk without dilution at that temperature range will
     cause burns to the mouth. From the perspective of lowering
     the probability of causing thermal burns, 150oF is a much
     safer temperature for serving beverages, and leading burn
     experts have recommended a temperature of 135oF or lower.

   Hardee’s moved to exclude Diller’s testimony under Fed. R. Evid.
702. The district court, relying on the admissibility standards for
expert testimony established by the Supreme Court in Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), excluded
the testimony, ruling that it "is not so sufficiently tied to the facts of
this case as to assist the jury, as the triers of fact, in resolving any fac-
tual issue."

   At the close of the Garlingers’ case-in-chief, Hardee’s moved for
a directed verdict on the issue of strict liability. The district court
granted the motion on the ground that the Garlingers failed to proffer
sufficient evidence from which a jury could conclude that Hardee’s
coffee was a dangerous or defective product under West Virginia law.
Following an adverse jury verdict on the negligence claim, the Gar-
lingers filed a motion for a new trial contending that the district court
incorrectly excluded Diller’s testimony. The district court denied this
motion. The Garlingers now appeal, contending that the district court
improperly excluded Diller’s expert testimony, thereby dooming their
strict liability claim. We review a district court’s determination of the
admissibility of expert testimony under the abuse of discretion stan-
dard. See General Electric Co. v. Joiner, 522 U.S. 136, 141-42
(1997).

                                     II.

   To prevail in a products liability case under West Virginia law, the
plaintiff must prove that the product in question is defective, meaning
4                GARLINGER v. HARDEE’S FOOD SYSTEMS
that it is not reasonably safe for its intended use. See Church v. Wes-
son, 385 S.E.2d 393, 396 (W. Va. 1989) (citing Morningstar v. Black
& Decker Mfg. Co., 253 S.E.2d 666, 667 (W. Va. 1979)). "The stan-
dard of reasonable safeness is determined not by the particular manu-
facturer, but by what a reasonably prudent manufacturer’s standards
should have been at the time the product was made." Morningstar,
253 S.E.2d at 667. See also Chase v. General Motors Corp., 856 F.2d
17, 20 (4th Cir. 1988) ("The question is: did the manufacturer use rea-
sonable care in designing and manufacturing the product at the time
it was marketed, not whether it could possibly have been made better
or more safe, or later has been made better or more safe.").

   In support of their claim that Hardee’s coffee was a defective prod-
uct by virtue of its temperature, the Garlingers sought to introduce the
testimony of Diller, an expert in the field of thermodynamics. The
admissibility of expert testimony, such as that proffered by the Gar-
lingers here, is governed by Fed. R. Evid. 702, which provides that:
"If scientific, technical, or other specialized knowledge will assist the
trier of fact to understand the evidence or to determine a fact in issue,
a witness qualified as an expert by knowledge, skill, experience, train-
ing, or education, may testify thereto in the form of an opinion or oth-
erwise . . . ."

   Several years ago, in Daubert, the Supreme Court clarified the
meaning of Rule 702, explaining that, to be admissible, expert testi-
mony must be both relevant and reliable.* See Benedi v. McNeil-
P.P.C., Inc., 66 F.3d 1378, 1383 (4th Cir. 1995) (citing Daubert, 509
U.S. at 590). The test for reliability requires the district court to deter-
mine whether the expert’s testimony is based on scientific knowledge,
that is, whether the expert’s conclusions are grounded "in the methods
and procedures of science" and reflect more than his or her "subjec-
tive belief or unsupported speculation." Daubert, 509 U.S. at 590.

  *Although Daubert concerned only "scientific" expert testimony, the
Supreme Court has since held that the rule set forth in that case "applies
not only to testimony based on scientific knowledge, but also to testi-
mony based on technical and other specialized knowledge." Kumho Tire
Co. v. Carmichael, 526 U.S. 137, 141 (1999) (internal quotation marks
omitted).
                 GARLINGER v. HARDEE’S FOOD SYSTEMS                     5
   The relevance inquiry assures that the expert’s proposed testimony
will "assist the trier of fact to understand the evidence or to determine
a fact in issue" as required by Fed. R. Evid. 702. "Expert testimony
which does not relate to any issue in the case is not relevant and, ergo,
non-helpful." Daubert, 509 U.S. at 591 (citations omitted). The con-
sideration of relevance requires the district court to determine whether
the testimony "fits" the instant case; not all reliable expert testimony
is relevant expert testimony. See id. ("[S]cientific validity for one pur-
pose is not necessarily scientific validity for other, unrelated pur-
poses."). In other words, Fed. R. Evid 702 requires a valid scientific
connection between the expert’s testimony and the pertinent inquiry
before the court as a precondition to admissibility. See id. at 591-93.

   With these considerations in mind, we turn to the question of
whether the district court abused its discretion in excluding Diller’s
testimony. We conclude that it did not. Diller’s testimony simply does
not meet Daubert’s requirement of relevance and for that reason, it
was properly excluded.

   The pertinent inquiry in this case is whether Hardee’s coffee,
which is served at a temperature of approximately 180 to 190 degrees,
is unreasonably dangerous for its intended use, namely human con-
sumption. On this subject, Diller’s testimony merely states that
"[c]offee spilled onto bare skin at that temperature will cause a severe
burn nearly instantaneously" and "coffee drunk without dilution at
that temperature range will cause burns to the mouth." Diller further
opines that "[f]rom the perspective of lowering the probability of
causing thermal burns, 150 degrees is a much safer temperature for
serving beverages." In sum, Diller’s conclusion is that coffee served
at 180 to 190 degrees is hot enough to cause burns and that coffee
served at a lower temperature is less likely to do so, an idea that is
not disputed by any party.

   Although Diller’s testimony may well be accurate, it fails to
address the key question of whether it was unreasonable for Hardee’s
to serve coffee at that temperature. Importantly, although Diller is an
expert on thermodynamics, he possesses no knowledge or experience
in the food or beverage industry. Thus, Diller seems unsuited to the
task of determining the utility of Hardee’s policy of serving coffee at
a temperature of 180 to 190 degrees. Perhaps for this reason, Diller
6                GARLINGER v. HARDEE’S FOOD SYSTEMS
fails even to indicate whether it is possible for Hardee’s to serve qual-
ity coffee at a lower temperature. See Holowaty v. McDonald’s Corp.,
10 F. Supp. 2d 1078, 1083 (D. Minn. 1998) (to rebut evidence that
heat is an essential element of a quality cup of coffee, plaintiffs would
need to show it was possible for defendants to sell quality coffee at
a lower temperature). Indeed, Diller suggests that, "[f]rom the per-
spective of lowering the probability of causing thermal burns," coffee
served at a temperature of 150 degrees would be safer, but he fails to
explain whether such a modification is even possible, and if so,
whether Hardee’s was unreasonable for failing to make such a modifi-
cation.

   Moreover, Diller’s testimony fails to weigh the risks associated
with hot coffee against the costs of lowering the serving temperature.
Yet this is precisely the inquiry necessary to determine the reason-
ableness of serving coffee at a given temperature. See McMahon v.
Bunn-O-Matic Corp., 150 F.3d 651, 658 (7th Cir. 1998) ("To deter-
mine whether a coffee maker is defective because it holds the bever-
age at 179 degrees, we must understand the benefits of hot coffee in
relation to its costs."). Indeed, in McMahon, the Seventh Circuit
found a very similar affidavit from Diller to be "worthless" because
"[w]ithout some way to compare the benefits of a design change
(fewer and less severe burns) against the costs (less pleasure received
from drinking coffee) it is impossible to say that . . . hold[ing] coffee
at 179 degrees F bespeaks negligent attention to the risks." Id.

   Thus, although Diller’s testimony about the effects of hot liquid on
human skin may have scientific validity in some contexts, it does not
"fit" this case. See Daubert, 509 U.S. at 591. As stated in Daubert,
Fed. R. Evid. 702 requires a valid scientific connection between the
expert’s testimony and the pertinent inquiry before the court as a pre-
condition to admissibility. See id. at 591-93. No such scientific con-
nection exists here. Diller’s testimony on the risks associated with
serving coffee at a temperature of 180 to 190 degrees, without any
information on the feasibility or costs of lowering the serving temper-
ature, does not aid the trier of fact in determining whether it was
unreasonably dangerous of Hardee’s to serve coffee at the higher tem-
perature. Consequently, the district court did not abuse its discretion
in excluding the testimony, and no new trial is warranted.
             GARLINGER v. HARDEE’S FOOD SYSTEMS                    7
For the foregoing reasons, the judgment of the district court is

                                                      AFFIRMED.